Watson, J.
This is an action on the case under the statute brought by the administrator of the estate of Richard Wallace, deceased, for the benefit of his wife and next of kin, alleging that his death was caused by the wrongful and negligent act of the defendant. At the trial it appeared that the decedent on August 2, 1905, was at work for the defendant as a section man on the track operated by the defendant as receiver; that while so at work he was struck by one of the cars being run over the road, and from the injuries thus received died within a few hours thereafter.
At the close of the evidence the defendant moved for a verdict on the ground (1) that the evidence discloses no negligence on the part of the defendant; (2) that the decedent was guilty of negligence contributing to the accident; (3) that if there was any negligence contributing to the accident other than that of the decedent, it was the negligence of a fellow servant; (4) that the decedent assumed the risk. Thereupon a verdict was directed for the defendant. The sole question here is, Was this error ?
Only the question of contributory negligence need be considered in affirming the judgment. On the day of the accident the decedent and five others under like employment were putting in new ties along as the track needed, being at the time of the accident at work about a mile westerly of the company’s passenger station in the city of Rutland, and just over and westerly of the small elevation of hill immediately west of the highway crossing known as the Chaffee crossing. The foreman and two others were at work quite near the top of this elevation. The decedent, 105 feet westerly of the foreman, was at work with *139a short handled shovel, leveling the roadbed between the rails. While thus engaged he was necessarily somewhat stooped or bent over and obliged to change his position, frequently turning one way and the other and facing in all directions. Construing the evidence in the light most favorable to the plaintiff, the decedent did not see or hear the approaching ears, and was at work until struck by them — straightened up just as the car hit him. The tracks of the Rutland Railroad and of the Delaware & Hudson Canal Company run parallel with the street railway in that locality for a considerable distance, and southerly about thirty to fifty feet therefrom. At the time in question, for the purpose of sprinkling the roadbed between West Rutland and Fair Haven, a flat car with a tank on it five feet high and eight feet in diameter filled with water to within one foot of the top, was being run over the road westerly in front of a passenger or motor car.. The flat car had no brakes, and nothing by way of a fender in front to guard against accidents. It fiould have been run at either end of the motor ear, in front or behind it. The motor car had a foot gong to be sounded by the motorman, but the flat car had no attachment with which to give warning. The tank completely obstructed the motorman’s .view of the track ahead, and so another employee rode on the front end of the flat ear, standing up, to signal the motorman in case of danger. The latter was obliged to rely upon the signals so given. As the sprinkling ear came near where some of the section men, including the foreman were, they moved out of the way, the latter shouting to the trackmen west of them to call their attention to the car. The decedent was 105 feet west of the place of the foreman, but there is no evidence tending to show that he heard the latter’s warning, although other trackmen thirty-five or forty feet further away in the same direction did hear it. The decedent was then working with a shovel, around the track and, giving the evidence the most favorable view to the plaintiff, thus continued until he was hit by the car, not seeing it nor knowing of its approach in season to avoid injury. At that time a train was passing on the track of one of the steam railroads and making some noise. The two cars in question when on top of the hill were running ten miles an hour, but in response to signals first to slow down, and next to stop, given to the motorman by the man riding in front of the tank, the speed was slackened to six *140or seven miles an hour at the time the decedent was hit, and a full stop made about 100 feet further west.
From where the decedent was at work there was an open and unobstructed view of the track for a distance of between 2007 and 300 feet to the east. The decedent was in full possession of his senses of sight and hearing. He was a man of large experience as a trackman, had been employed in that capacity on that same road for two years or more, and knew of the frequency of the cars passing over it. The regular cars by schedule ran once in fifteen minutes, and in addition thereto more or less extra ones some of which were used in keeping the roadbed in repair. The “sprinkler” was of the last named class. It was understood by the section men and by the motormen that cars would not be run slower nor stopped because of trackmen at work on the track unless signalled by the latter to do so. In this instance no signal was given.
Knowing of the great frequency of cars rim and likely to be run over that road it was the duty of the decedent when working thereon as a trackman to keep a lookout for approaching cars and to be out of the way of the same. Had he been reasonably diligent in the performance of this duty he would have seen the two cars in ample season to ayoid injury. Instead thereof he wholly disregarded it, and therein he was guilty of negligence which contributed to the accident and prevents a recovery. Hoffard v. Illinois Cent. Ry. Co., 46 A. & E. R. Cas. 236; Keefe v. Chicago & N. W. Ry. Co., 92 Iowa 182, 54 Am. St. Rep. 542; Eliot v. Chicago, M. & St. P. R. Co., 150 U. S. 245, 37 L. ed. 1068; Aerkfetz v. Humphreys, 145 U. S. 418, 36 L. ed. 758.

Judgment affirmed.